Exhibit 10.8
 
Summary of Oral Agreements with Affiliates
 
On December 23, 2011, we entered into an oral agreement with JPC for JPC to use
the Workover Rig for seven days at a rate of $1,800 per day prior to completion
of the refurbishment.  We also agreed to allow JPC to use the Workover Rig for
seven days at a rate of $1,800 per day once the refurbishment of the Workover
Rig is complete.  JPC’s right to use the Workover Rig is contingent upon us not
receiving a higher bid for the use of the Workover Rig during the time period in
which JPC intends to use the Workover Rig.


On December 1, 2011, we also retained JPC on a month-to-month basis to provide
accounting, corporate and operational support for SSEI in exchange for payment
of $10,000 per month.  Under this agreement, JPC will use its best practices to
manage and supervise the Workover Rig’s use, maintenance and repairs and ensure
that the Workover Rig is operated within our safety guidelines and in compliance
with regulations promulgated by the Occupational Safety and Health
Administration.  Under this agreement, JPC shall also provide a foreman for
operating the Workover Rig.  JPC shall manage all third party contractors
relating to the Workover Rig, with all costs relating to the Workover Rig being
paid by SSEI and has provided us with a list of local vendors and operators to
whom SSEI may market the Workover Rig.  In addition, JPC shall advertise and
market the Workover Rig in Creek County, Oklahoma, in the Panhandle area in
Oklahoma, and in the Eagle Ford area in Texas.


On September 1, 2011, Pyramid (US) orally agreed with certain of its related
parties, including us, to have a Pyramid (US) employee provide accounting
services to such parties, with each party reimbursing Pyramid (US) for the time
spent by such employee working for such party at rates ranging from $55.00 to
$84.72 per hour, depending on the nature of services provided.  The average
hourly rate paid was $76.37 per hour.  Under this agreement, we reimbursed
Pyramid (US) for $8,616 of such employee’s salary.
 
On December 29, 2011, we made a no-interest loan of $4,000 to Pyramid GOM.  This
loan has already been repaid.